NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PHYLISS D. HARBERT,
Cla1lmant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0ndent-Appellee.
2012-7044 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 11-2037, Judge A1an G.
Lance, Sr.
ON MOTION
0 R D E R
Phy1iss D. Harbert moves to withdraw her appeal
Up0n consideration thereof,
IT ls ORDERED THAT:
(1) The motion to withdraw the appeal is granted
The appeal is dismissed

HARBERT v. DvA 2
(2) Each side shall bear its own costs.
FOR THE CoUR'1‘
JAN 3 0 2012 /S/ Jan H@rba1y
Date J an Horbaly F||_ED
cla k U.S. COURT DF APPEALS FOH
1` 11-re FEnEnA1. cannon
ccc Phy1iss D. Harbert JAN 3 0 2012
Jeanne E. Davidson, Esq.
s21 JANcl'|t{g§EAl.Y
Issued As A Mandate: JAN 3 0 2012
§